Campbell, J.,
delivered the opinion of the court.
Section 497 of the code of 1880 (§ 1682 of the code of 1871; art. 23, p. 76, of the code of 1857) applies to money loaned or *83employed in this state, where the person resides or has a place of business or a location or an agent in this state. There can be no doubt that, where an agency is created in this state for the loaning of money, and the business of loaning is carried on here — this state being the locality in which the transaction is begun and completed —and the debt acquires a situs here from the course of dealing between lender and borrower through the agency established here, it is taxable; but where the non-resident lender has no place of business or location or agent in this state, and accomplishes the loan beyond the limits of the state, the fact that negotiations for the loan were made by persons in this state, and it was secured by mortgage on property in this state does not subject it to taxation here. Money sent here from abroad to be loaned is undoubtedly subject to taxation. The distinction is commented on in Jahier v. Rascoe, 62 Miss. 699, where it was said, “that whether personal property is situated in this state or not is to be determined by reference to the intent of the owner, which intent is to be discovered by all the surrounding circumstances .... that wherever it appears that the debt arose as an incident to a business conducted in this state, whether that business be that of lending money, buying and selling property, or in any other manner, it is situated in this state, etc.” In the case before us the creditor resides beyond the limits of this state, has no agent in this state, and no place of business here. The money was not sent here to be loaned. The evidence of debt was not here. The business of lending was not conducted in this state. The debt was secured by a mortgage on property in this state, and the loan was obtained by the application of persons in this state transmitted to persons beyond its limits, who forwarded the money from without the state. It was not embraced by § 497 of the code.

A firmed.